
	

113 HR 2209 IH: To establish a chain of command for Army National Military Cemeteries.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2209
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a chain of command for Army National
		  Military Cemeteries.
	
	
		1.Establishment of chain of
			 command for Army National Military Cemeteries
			(a)Military chain
			 of command requiredThe
			 Secretary of the Army shall establish a chain of command for the Army National
			 Military Cemeteries, to include a military commander of the Army National
			 Military Cemeteries to replace the current civilian director upon the
			 termination of the tenure of the director.
			(b)Conforming
			 amendmentSection 4724(a)(1) of title 10, United States Code, is
			 amended by striking who shall meet and inserting who is a
			 commissioned officer and meets.
			
